Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 1 of 14 PageID #: 268




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
MARIA SANTACRUZ,

                               Plaintiff,
                                                                    REPORT &
                                                                    RECOMMENDATION
                                                                    19-CV-544-EK-SJB
                v.

BLOK CHOCOLATIER LLC, CHOCOHOLIC INC.,
ESTHER ABRAHAM, ZASHA ABRAHAM, and
SHULEM PRERO,

                                Defendants.
----------------------------------------------------------------X

BULSARA, United States Magistrate Judge:

       On January 29, 2019, Plaintiff Maria Santacruz (“Santacruz”) commenced this

Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”) action on behalf

of herself and a putative FLSA collective against Blok Chocolatier LLC (“Blok

Chocolatier”), Chocoholic Inc. (“Chocoholic” and, together, “Defendants”), Esther

Abraham, Zasha Abraham, and Shulem Prero.1 The individual defendants have been

dismissed.2 Blok Chocolatier and Chocoholic have not appeared.3 Santacruz moved for

default judgment against Blok Chocolatier and Chocoholic on September 18, 2020.4 The

Honorable Judge Eric R. Komitee referred the motion to the undersigned for report and



       1   Collective Action Compl. dated Jan. 29, 2019 (“Compl.”), Dkt. No. 1.
       2Stipulation of Dismissal with Prejudice dated Feb. 13, 2020, Dkt. No. 27 (as to
Shulem Prero); Stipulation of Dismissal Without Prejudice dated Feb. 13, 2020, Dkt.
No. 28 (as to Esther Abraham and Zasha Abraham).
       3   Certificate of Default dated July 22, 2019 (“Certificate of Default”), Dkt. No. 22.

       4   Notice of Mot. dated Sept. 18, 2020 (“Mot.”), Dkt. No. 33.
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 2 of 14 PageID #: 269




recommendation.5 For the reasons stated below, the Court respectfully recommends

that the motion for default judgment be denied.

                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Santacruz resides in Queens, New York. (Compl. ¶ 5). Blok Chocolatier is a New

York limited liability company formerly doing business at 445 Park Ave, Suite 228,

Brooklyn, New York 11205. (Id. ¶¶ 3, 7; Reply dated Aug. 6, 2019 (“Reply”), Dkt. No. 23,

at 1 (“[R]esearch indicated that Blok Chocolatier was no longer located or operating at

this address[.]”)). Chocoholic is a corporation organized under the laws of New York

and formerly doing business at 445 Park Ave, Suite 228, Brooklyn, New York 11205.

(Compl. ¶¶ 3, 8; Reply at 1). They “are the producers and wholesalers of a brand of

chocolate products.” (Compl. ¶ 2). Santacruz was employed by Defendants as a

“chocolate preparer” from October 2016 through September 2018, and she was

responsible for “preparing chocolate and mixing ingredients” in the course of her

employment. (Id. ¶¶ 1, 3, 25). She alleges that she regularly worked 50 hours per week,

was paid between $10 and $15 per hour, and was never paid overtime or spread-of-

hours compensation. (Id. ¶¶ 4, 26–30, 36–41).

      Santacruz commenced this action on January 29, 2019. (Id.). She alleges four

causes of action: failure to pay overtime compensation under FLSA and failure to pay

overtime and spread-of-hours compensation and to provide wage statements under the

NYLL. (Id. ¶¶ 52–63, 65–72, 74–79, 81–82). Defendants were served with a summons

and a copy of the Complaint on February 4, 2019. (Summons Returned Executed dated

Feb. 4, 2019, Dkt. No. 11; Summons Returned Executed dated Feb. 4, 2019, Dkt. No. 12).



      5   Order Referring Mot. dated Sept. 21, 2020.

                                            2
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 3 of 14 PageID #: 270




They failed to appear, answer, or otherwise respond to the Complaint. Santacruz

sought, (Req. for Certificate of Default dated June 6, 2019, Dkt. No. 18), and the Clerk of

Court entered, a certificate of default as to both, (Certificate of Default).

         Santacruz filed a motion for default judgment on March 25, 2020. (Notice of

Mot. dated Mar. 24, 2020, Dkt. No. 30). The Court subsequently ordered Santacruz to

show cause why the motion should not be denied for failing “(1) to append the certificate

of default to the motion for default judgment and serve the certificate of default upon

defendants . . . and (2) to mail the papers in support of the motion for a default

judgment to Defendants at their last known business addresses[.]” (Order to Show

Cause dated Sept. 4, 2020). Santacruz filed a renewed motion for default judgment on

September 18, 2020, (Mot.), and the Court denied the first motion in light of the revised

motion, (Order dated Sept. 20, 2020). Judge Komitee referred the renewed motion to

the undersigned for report and recommendation. (Order Referring Mot. dated Sept. 21,

2020).

I.       Service

         Santacruz’s motion should be denied with respect to Chocoholic for failure to

comply with Local Rule 55.2(c). Under Local Rule 55.2(c), a plaintiff must serve, via

mail, all papers submitted in connection with a default judgment motion upon

defendants at their last known residence (if an individual) or their last known business

address (if a person other than an individual). “Proof of such mailing shall be filed with

the Court.” Loc. Civ. R. 55.2(c). Such service must be made on each defendant

separately.

         Santacruz failed to serve her first motion on Defendants. (See Order to Show

Cause dated Sept. 4, 2020). Santacruz has now filed a purported proof of service—in the


                                              3
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 4 of 14 PageID #: 271




form of a USPS tracking report—for the current motion papers. (Ex. K (“Proof of

Service”) to Decl. of John C. Luke, Jr., Esq. (“Luke Decl.”), Dkt. No. 35). It states,

“[y]our item was delivered to an individual at the address at 6:29 pm on September 17,

2020 in BROOKLYN, NY 11218.” (Id.). No address is listed, and the only conclusion

that can be drawn is that at least one of the Defendants was not served. According to a

cover letter sent by Santacruz to Defendants, Blok Chocolatier’s address is in the 11218

zip code (3619 15th Avenue, Apt. 2R, Brooklyn, New York 11218). (See Letter dated

Sept. 15, 2020, attached as Ex. J to Luke Decl., Dkt. No. 35). The same letter states that

Chocoholic’s address has a 11211 zip code (199 Lee Avenue, Suite 820, Brooklyn, New

York 11211). (Id.). Therefore, only Blok Chocolatier’s zip code corresponds to the one in

the USPS tracking report, suggesting that, at best, Blok Chocolatier was served with

motion papers, not Chocoholic.6

       Local Rule 55.2 is strictly construed, and failure to comply with the rule is alone a

basis to deny the motion for default judgment. E.g., Assets Recovery Ctr. Invs., LLC v.

Smith, No. 13-CV-253, 2015 WL 13741871, at *7 (E.D.N.Y. Sept. 22, 2015) (denying

motion for default judgment for failure to mail defendants the documents enumerated

in Local Rule 55.2(b)); United States v. Hamilton, No. 18-CV-2011, 2019 WL 6830318,

at *2–3 (E.D.N.Y. Nov. 26, 2019) (recommending denial of motion for default judgment



       6The New York Secretary of State’s website indicates that Chocoholic is a
domestic business corporation with its principal executive office at 445 Park Avenue,
Suite 228, Brooklyn, New York, 11205 and its chief executive officer’s address at 95
Lorimer Street, Brooklyn, New York, 11206. Chocoholic Inc., N.Y.S. Dep’t State,
https://www.dos.ny.gov/corps/bus_entity_search.html (search by “EntityName” and
input “Chocoholic Inc.” in EntityName field); see J & J Sports Prods., Inc. v. La
Parranda Mexicana Bar & Restaurante Co., No. 17-CV-4171, 2018 WL 4378166, at *1
n.3 (E.D.N.Y. Apr. 9, 2018) (“The Court can and does take judicial notice of information
from the New York Secretary of State’s website.”).

                                              4
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 5 of 14 PageID #: 272




because plaintiff failed to follow Local Rule 55.2(c) and noting that “courts in the

Eastern and Southern Districts regularly deny such motions when strict procedural

compliance is lacking”), report and recommendation adopted, 2019 WL 6828276 (Dec.

13, 2019). This is the second chance Santacruz had to serve the motion papers properly,

and she has failed to do so. This violation of Local Rule 55.2 requires denial of the

motion.

II.      Liability Under FLSA

         In deciding a motion for default judgment, “a court is required to accept all of the

[moving party]’s factual allegations as true and draw all reasonable inferences in its

favor.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). A party’s default is

deemed an admission of all well-pleaded allegations of liability. See Greyhound

Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d. Cir. 1992); Morales

v. B & M Gen. Renovation Inc., No. 14-CV-7290, 2016 WL 1266624, at *2 (E.D.N.Y.

Mar. 9, 2016), report and recommendation adopted, 2016 WL 1258482 (Mar. 29,

2016).

         The court must then determine “whether the unchallenged facts constitute a

legitimate cause of action.” 10A Charles Alan Wright & Arthur R. Miller et al., Federal

Practice & Procedure § 2688.1 (4th ed. 2021) (“Once the default is established,

defendant has no further standing to contest the factual allegations of plaintiff’s claim

for relief. Even after default, however, it remains for the court to consider whether the

unchallenged facts constitute a legitimate cause of action, since a party in default does

not admit conclusions of law.” (footnote omitted)); Labarbera v. ASTC Labs. Inc., 752

F. Supp. 2d 263, 270 (E.D.N.Y. 2010) (adopting report and recommendation). Even if

the motion had been properly served, it should be denied as to both Defendants. Taking


                                               5
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 6 of 14 PageID #: 273




all well-pleaded allegations as true and drawing all reasonable inferences in Santacruz’s

favor, she has failed to establish Defendants’ liability under FLSA.

       Employers are subject to FLSA when their employees are either “engaged in

commerce or in the production of goods for commerce” (“individual coverage”) or

“employed in an enterprise engaged in commerce or in the production of goods for

commerce” (“enterprise coverage”). 29 U.S.C. §§ 206(a), 207(a)(1); Shim v. Millennium

Grp., No. 08-CV-4022, 2009 WL 211367, at *2 (E.D.N.Y. Jan. 28, 2009); see generally

Tony & Susan Alamo Found. v. Sec’y of Lab., 471 U.S. 290, 295 n.8 (1985). “[T]o

properly allege individual or enterprise coverage, [plaintiff] need not do much. Aside

from stating the nature of his work and the nature of [his employer’s] business, he must

provide only straightforward allegations connecting that work to interstate commerce.”

Sciacca v. Vectorworks Marine, LLC, No. 12-CV-1255, 2013 WL 656325, at *4 (M.D.

Fla. Feb. 1, 2013) (second and third alterations in original), report and recommendation

adopted, 2013 WL 655402 (Feb. 22, 2013).

       A.     Individual Coverage

       As to individual coverage, Santacruz has not alleged that she personally was

either engaged in commerce or in the production of goods for commerce. Owusu v.

Corona Tire Shop, Inc., No. 09-CV-3744, 2013 WL 1680861, at *3 (E.D.N.Y. Apr. 17,

2013) (“[T]he employee bears the burden of establishing his individual coverage [under

the FLSA].”). The Court concludes that, therefore, Santacruz has failed to demonstrate

individual coverage under FLSA.

              1.     “Engaged in Commerce”

       “To determine whether an individual employee is engaged in commerce, courts

conduct a fact-specific inquiry into the employment actions of each and every employee


                                             6
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 7 of 14 PageID #: 274




asserting a claim under the Act.” Jacobs v. N.Y. Foundling Hosp., 483 F. Supp. 2d 251,

257 (E.D.N.Y. 2007), aff’d, 577 F.3d 93 (2d Cir. 2009) (per curiam). “Employees are

‘engaged in commerce’ within the meaning of the [FLSA] when they are performing

work involving or related to the movement of persons or things (whether tangibles or

intangibles, and including information and intelligence) among the several States or

between any State and any place outside thereof.” 29 C.F.R. § 779.103. “[T]his includes

every employee employed in the channels of such commerce or in activities so closely

related to this commerce, as to be considered a part of it as a practical matter.” Id.

       The only details included about Santacruz’s work are that she was a “chocolate

preparer” and that she was responsible for “preparing chocolate and mixing

ingredients.” (Compl. ¶¶ 1, 3, 25). In other words, the allegations in the Complaint do

not suggest, that Santacruz was “engaged in commerce, but merely describe[] her work.”

Alonso v. Tepa Mar Y Tierra Inc., No. 11-CV-1783, 2013 WL 12124018, at *2 (N.D. Tex.

Feb. 5, 2013) (concluding that complaint failed to allege existence of FLSA coverage).

Her affidavit provides no further information about Defendants’ business or her role.

(See Aff. of Maria Santacruz in Supp. of Mot. dated Mar. 18, 2020 (“Santacruz Aff.”),

attached as Ex. D to Luke Decl., Dkt. No. 35, ¶ 2 (“I worked for the Defendants as a

chocolate preparer[.]”)). As a basic rule, “if [the plaintiff] did not have any contact with

out-of-state customers or businesses, he cannot be individually covered under the

FLSA.” Yang Li v. Ya Yi Cheng, No. 10-CV-4664, 2012 WL 1004852, at *4 (E.D.N.Y.

Mar. 23, 2012) (adopting report and recommendation). The Complaint makes no

allegations that Santacruz had any customer contact or contact with out-of-state

businesses. Without more, the Court cannot conclude the Complaint’s bare allegations

establish that she was engaged in commerce. See, e.g., Jones v. SCO Fam. of Servs., 202


                                              7
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 8 of 14 PageID #: 275




F. Supp. 3d 345, 351 (S.D.N.Y. 2016); Ethelberth v. Choice Sec. Co., 91 F. Supp. 3d 339,

354 (E.D.N.Y. 2015) (“While Ethelberth might be able to establish individual coverage

by showing that these supplies and equipment were shipped to or from overseas or out-

of-state destinations during his work shifts, Ethelberth has offered no such evidence.”);

Cruz Mejia v. Bros. Petroleum, LLC, No. 12-CV-2842, 2015 WL 3619894, at *5 (E.D. La.

June 9, 2015) (“[T]he Second Amended Complaint is devoid of any facts or allegations

regarding the plaintiffs’ relationship to instrumentalities or facilities of interstate

commerce. Indeed, the only allegations in the Second Amended Complaint regarding

plaintiffs’ work duties are that plaintiffs worked as hourly cashiers, cooks, and store

operators at defendants’ convenience stores. While these allegations provide a generic

description of plaintiffs’ work, ‘they do not show how the work engages plaintiffs in

interstate commerce.’” (footnote omitted) (quoting Lopez-Santiago v. Coconut Thai

Grill, 13-CV-4268, 2014 WL 840052, at *4 (N.D. Tex. Mar. 4, 2014))).

              2.     “Production of Goods in Commerce”

       Santacruz has also not alleged—even in a conclusory fashion—that she produced

goods in commerce.

       “Produced” means produced, manufactured, mined, handled, or in any
       other manner worked on in any State; . . . an employee shall be deemed to
       have engaged in the production of goods if such employee was employed in
       producing, manufacturing, mining, handling, transporting, or in any other
       manner working on such goods, or in any process or occupation necessary
       to the production thereof, in any State.

29 U.S.C. § 203(j). “[E]mployees in retail stores who sell, pack, or otherwise work on

goods which are to be shipped or delivered outside of the State are engaged in the

production of goods for commerce.” 29 C.F.R. § 779.104.




                                              8
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 9 of 14 PageID #: 276




       The Complaint does not allege that Santacruz was involved in the production of

goods in commerce at all. Santacruz made chocolate, but the Complaint does not

describe where the chocolates were sold, whether they were shipped out of state, or even

from where the ingredients came. As a result, the Court cannot conclude Santacruz was

involved in the production of goods for interstate commerce. Day An Zhang v. L.G.

Apparel, Inc., No. 09-CV-3240, 2011 WL 900183, at *3 (E.D.N.Y. Feb. 18, 2011)

(“[P]laintiff alleges she was a factory worker for Defendant’s apparel manufacturing

business and that Plaintiff is a covered individual within the meaning of the FLSA.

These conclusory allegations, without any factual details addressing defendants’

interstate activities, fail to establish that plaintiff was personally engaged in the

production of goods for commerce.” (citation and quotations omitted)), report and

recommendation adopted, 2011 WL 900950 (Mar. 15, 2011).

       B.     Enterprise Coverage

       Enterprise coverage exists where an employer has (1) “employees engaged in

commerce or in the production of goods for commerce”; and (2) an “annual gross

volume of sales made or business done” equal to or greater than $500,000. 29 U.S.C.

§ 203(s)(1)(A).

       Santacruz’s Complaint lacks the necessary factual detail necessary to support a

finding that Defendants are engaged in interstate commerce and subject to FLSA. The

Complaint attempts to establish enterprise coverage by alleging that “Defendants were

engaged in commerce and/or the production or sale of goods for commerce within the

meaning of 29 U.S.C. §§ 203(e), (m), and 206(a)” and that “Defendants’ annual volume

of business exceeds $500,000.00 and thus subjects Defendants to the requirements of

the FLSA.” (Compl. ¶¶ 54–55). But these are nothing more than conclusory allegations.


                                              9
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 10 of 14 PageID #: 277




        There are no allegations about the Defendants that tie their business to interstate

 commerce—either by describing what the employees do and tying that to interstate

 activity, or by describing what the employees produce and tying that to interstate

 activity. The allegations about enterprise coverage parrot the statute and are

 conclusory. And where a plaintiff merely repeats the statutory language under FLSA

 and fails to provide sufficient facts for the Court to infer that defendant is an enterprise

 “engaged in interstate commerce,” the Complaint does not meet the necessary pleading

 threshold to obtain a default judgment. See, e.g., Kaplan v. Wings of Hope Residence,

 Inc., No. 18-CV-2972, 2018 WL 6437069, at *7 (E.D.N.Y. Dec. 7, 2018) (“The Plaintiff’s

 general allegations are devoid of the factual details required for the Court to review

 whether any employees were engaged in interstate commerce. While the complaint

 includes the Plaintiff’s general job responsibilities, such as purchasing supplies for the

 Residence, collecting mail or overseeing repairs, nothing indicates that any of these

 responsibilities had an interstate component. Many of the supplies purchased by house

 managers may have been made outside of New York or transported across state lines.

 An allegation that asserts that a defendant’s employees purchased or handled out-of-

 state cleaning supplies would have fulfilled this requirement. However, without even a

 bare assertion that any of the employees’ tasks involved interstate commerce, the

 Plaintiff’s allegations are insufficient.” (citation omitted)); Payamps v. M & M

 Convenience Deli & Grocery Corp., No. 16-CV-4895, 2018 WL 3742696, at *5–6

 (E.D.N.Y. May 18, 2018) (collecting cases), report and recommendation adopted, Order

 (Sept. 12, 2018); see also Siemieniewicz v. CAZ Contracing Corp., No. 11-CV-704, 2012

 WL 5183375, at *7 (E.D.N.Y. Sept. 21, 2012) (finding plaintiffs had insufficiently pled

 enterprise liability in FLSA action under Iqbal’s standard where they merely repeated


                                              10
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 11 of 14 PageID #: 278




 the statutory language that employer was “engaged in interstate commerce and/or

 production of goods for commerce”), report and recommendation adopted in relevant

 part, 2012 WL 5183000 (Oct. 18, 2012); Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d

 76, 85–86 (E.D.N.Y. 2012) (“[I]nferring an interstate commerce nexus from nothing

 more than the general description of an employer’s business—however likely the

 conclusion may seem—is in tension with both the presumption against default and the

 purpose of Federal Rule of Civil Procedure 55.”); Jones v. E. Brooklyn Sec. Servs. Corp.,

 No. 11-CV-1021, 2012 WL 909830, at *1–2 (E.D.N.Y. Feb. 28, 2012) (recommending the

 denial of a default judgment motion where the complaint contained “only conclusory

 statements about interstate commerce”), report and recommendation adopted, 2012

 WL 909825 (Mar. 16, 2012); Briggs v. Russell Elec. Constructors, LLC, No. 18-CV-140,

 2018 WL 6839057, at *2 (N.D. Fla. Oct. 5, 2018) (“Plaintiff attempts to

 assert . . . enterprise coverage by alleging that Defendant ‘had annual gross sales in

 excess of $500,000.00 and two or more employees who regularly handled goods that

 moved in or were produced for interstate commerce,’ and that Defendant ‘was an

 enterprise engaged in commerce as defined.’ Plaintiff also alleges that Plaintiff worked

 for Defendant as an electrician from 2004 to 2017, during which ‘Defendant’s

 employees, including Plaintiff, handled and used materials, which have moved in

 interstate commerce.’ These are the only allegations relating to whether Plaintiff is

 covered by the FLSA. This Court finds that Plaintiff has not alleged facts that are

 sufficient to plead either individual or enterprise coverage under the FLSA. The

 problem with the Complaint is that it did not provide sufficient factual allegations about

 Defendant’s business or the nature of Plaintiff’s work. Paragraphs 6 and 7 of the

 Complaint are just plain recitals of the statute.” (citations omitted)); Morrow v. J W


                                              11
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 12 of 14 PageID #: 279




 Elec., Inc., No. 11-CV-1988, 2011 WL 5599051, at *3 (N.D. Tex. Nov. 16, 2011) (holding

 plaintiff who performed electrical work failed to allege enterprise coverage where “he

 cite[d] cases that establish that the mere handling of goods or materials that have

 traveled in interstate commerce creates enterprise coverage” but did not allege such

 facts himself and only made conclusory allegations repeating the statutory language).

 “[R]equir[ing] a plaintiff seeking [FLSA]’s protection to explain in his pleading just what

 it is about his employer’s business that brings it within the law’s ambit” is “more

 consistent with applicable case law concerning pleading requirements” and “does not

 frustrate the FLSA’s remedial purpose.” Siemieniewicz, 2012 WL 5183375, at *8. One

 can imagine how straightforward it would be to state some fact about the source of the

 ingredients of the chocolate made by Defendants or the chocolate’s final destination.

 But the Court’s duty is to decide motions based on facts pled, not imagination. The

 Court will not infer an interstate connection where none is alleged.

        For the foregoing reasons, having not properly pled either individual or

 enterprise coverage, the motion for default judgment should be denied with respect to

 the FLSA claim, and this claim dismissed.

        C.     NYLL Claims

        In light of the dismissal of the sole federal claim, the Court recommends that the

 Court dismiss the Complaint in its entirety and decline to exercise jurisdiction over the

 NYLL claims. See, e.g., Dixon v. Int’l Unified Workforce, Inc., No. 18-CV-7191, 2020

 WL 6140054, at *4 (E.D.N.Y. Sept. 1, 2020), report and recommendation adopted,

 Order (Oct. 19, 2020). Santacruz, a resident of New York, asserts three NYLL claims

 against Defendants—a New York limited liability company and a New York corporation.

 (Compl. ¶¶ 3, 5, 7–8, 65–72, 74–79, 81–82). She alleges that this Court may exercise


                                             12
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 13 of 14 PageID #: 280




 supplemental jurisdiction over her state-law claims pursuant to 28 U.S.C. § 1367. (Id.

 ¶ 20). A court “may decline to exercise supplemental jurisdiction over” state-law claims

 among nondiverse parties where it “has dismissed all claims over which it has original

 jurisdiction.” 28 U.S.C. § 1367(c). Because of Santacruz’s failure to establish

 Defendants’ liability under FLSA, this Court recommends that supplemental jurisdiction

 should be declined over the NYLL claims. E.g., Byron v. Genovese Drug Stores, Inc.,

 No. 10-CV-3313, 2011 WL 4962499, at *4–5 (E.D.N.Y. Oct. 14, 2011) (declining to

 exercise jurisdiction over NYLL claims after FLSA claims were dismissed); Fernandez v.

 Main Glatt Corp., No. 12-CV-986, 2014 WL 1310287, at *3–4 (E.D.N.Y. Mar. 14, 2014)

 (recommending that motion for default judgment be denied and jurisdiction not be

 exercised over NYLL claims pursuant to § 1367(c) when plaintiff failed to plead

 individual or enterprise coverage under the FLSA), report and recommendation

 adopted, 2014 WL 1310291 (Mar. 31, 2014).

                                       CONCLUSION

        For the reasons stated, the Court respectfully recommends that the motion for

 default judgment be denied, the Complaint be dismissed, and the Clerk of Court be

 directed to close the case.

        Any objections to the Report and Recommendation above must be filed with the

 Clerk of the Court within 14 days of receipt of this report. Failure to file objections

 within the specified time waives the right to appeal any judgment or order entered by

 the District Court in reliance on this Report and Recommendation. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Caidor v. Onondaga County, 517 F.3d 601, 604 (2d

 Cir. 2008) (“[F]ailure to object timely to a magistrate [judge’s] report operates as a

 waiver of any further judicial review of the magistrate [judge’s] decision.”).


                                              13
Case 1:19-cv-00544-EK-SJB Document 36 Filed 06/23/21 Page 14 of 14 PageID #: 281




       Santacruz is directed to serve a copy of this Report and Recommendation on

 Defendants and file proof of such service on the record by June 30, 2021.


                                                 SO ORDERED.


                                                 /s/ Sanket J. Bulsara June 23, 2021
                                                 SANKET J. BULSARA
                                                 United States Magistrate Judge

 Brooklyn, New York




                                            14
